Title: From Alexander Hamilton to Thomas Ashburner, 21 January 1772
From: Hamilton, Alexander
To: Ashburner, Thomas


Mr Thomas Ashburner
St Croix Janu 21. 1772
Sir
I receivd yours Dated Decemr. 10th in due time & observe what you say. I am much obligd to you for your promise to pay Messrs. Grant & Baillie the small sum I owe them and must beg if it is not done before this reaches you, you’ll immediately do it as I wish to have the matter settled. Also please to let me know if I must Credit you or Mr. Thomas for whats paid.
I am Sir   Your very Hum Servt
A Hamilton
